DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.

Election/Restrictions
Claims 1-6, 15-20, 23, and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8 and 11-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hausman on 9/7/2021.

The application has been amended as follows: 
	
Amend claim 1 as follows:
	1.	(Currently Amended) A system comprising: 
	a desorption vessel comprising an inner chamber;
	a heater 
	a plurality of vapor outlets in fluid communication with the inner chamber of the desorption vessel, wherein each of the vapor outlets is in fluid communication with a corresponding one of a plurality of eductors for condensing vapors generated by heating the slurry[[;]],
	
	wherein each of the eductors fully condenses [[the]] vapors received through the corresponding one of the vapor outlets; and
a flow path coupled to outlets of each of the plurality of eductors, wherein the flow path combines the vapors from each of the plurality of eductors after the vapors are fully condensed.

Amend claim 8 as follows:
8.	(Currently Amended)  A method comprising:
	heating, via a heater, a slurry comprising oil and solids disposed in an inner chamber of a desorption vessel to convert at least a portion of the oil in the slurry to oil vapor
	removing at least a first portion of the oil vapor from the desorption vessel at a first oil vapor outlet in fluid communication with the inner chamber of the desorption vessel; 
	fully condensing the first portion of the oil vapor via a first eductor in fluid communication with the first oil vapor outlet; 
	removing at least a second portion of the oil vapor from the desorption vessel at a second oil vapor outlet in fluid communication with the inner chamber of the desorption vessel; 
	fully condensing the second portion of the oil vapor via a second eductor in fluid communication with the second oil vapor outlet;
discharging the first portion of the oil vapor and the second portion of the oil vapor through a flow path coupled to an outlet of each of the first eductor and the second eductor, wherein the flow path combines the first portion of the oil vapor and the second portion of the oil vapor after the first portion of the oil vapor and the second portion of the oil vapor are fully condensed.

Amend claim 11 as follows:
11.	(Currently amended)  The method of claim 8, further comprising selecting a [[the]] position of at least one of the first oil vapor outlet and the second oil vapor outlet based, at least in part, on a [[the]] composition of the slurry.

Amend claim 12 as follows:
12.	(Currently amended)  The method of claim 11, further comprising opening or closing one or more of the vapor outlets using one or more outlet valves based, at least in part, on the selection of the position of the first oil vapor outlet and the second vapor outlet.

Amend claim 15 as follows:
15.	(Currently Amended)  A system comprising:
	a desorption vessel comprising an inner chamber;
	a heater 
	a plurality of vapor outlets in fluid communication with the inner chamber of the desorption vessel; and 
	a plurality of eductors configured to condense vapors from the plurality of vapor outlets, wherein each vapor outlet is in fluid communication with one of the plurality of eductors, 
	wherein each of the eductors fully condenses [[the]] vapors received through the corresponding one of the vapor outlets; 
one or more cyclones configured to remove particles from the vapors, wherein each of the one or more cyclones is connected to one of the plurality of vapor outlets; and
a flow path coupled to outlets of each of the plurality of eductors, wherein the flow path combines the vapors from each of the plurality of eductors after the vapors are fully condensed.

Cancel claim 22.
	
Claim Interpretation
Independent Claims 1 and 15 both recite “vapors”, i.e. vapors generated by heating a slurry in the desorption vessel, “wherein each of the eductors fully condenses the vapors received through the corresponding one of the vapor outlets”.
The claimed vapors have been interpreted as being comprised of gaseous substances which can be condensed by the eductors. Under this interpretation, non-condensable gases generated in the claimed system are not necessarily components of the claimed vapors. Consequently, full condensation of the vapors by the eductors as claimed does not necessarily involve fully condensing all gases received by the eductors. The claimed eductors could fully condense the vapors received therein while simultaneously failing to condense the non-condensable gases received therein.
The above interpretation of vapors, as not necessarily comprising non-condensable gases, appears consistent with the use of the term “vapors” in Applicant’s specification. Specifically, Applicant’s specification discloses fully condensing vapors in the eductors (Page 9 Lines 1-3), but also identifies non-condensable gases as being separate from the vapors condensed in the eductors (Page 9 Lines 15-21).

Allowable Subject Matter
Claims 1-6, 8, 11-20, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a system for treating a slurry comprising oil and solids.
The closest prior art of record is Pickler et al. (US 2005/0218037), hereafter referred to as Pickler, in view of Murray (US 2,701,681).
Pickler teaches a system for thermal treatment of multiphase residues (abstract), the system comprising:
	A desorption vessel (tubular reactor) 40 having an inner chamber (Figure 2, Abstract, paragraph [0046]).
	A heater (electrical resistance heater) disposed adjacent to the desorption vessel 40 and configured to heat a slurry (multiphase residue) comprising solids and oil disposed in the inner chamber of the desorption vessel 40 (Figure 1, Abstract, paragraphs, [0033], [0048], [0049], and [0052]).
	A plurality of vapor outlets 45, 46, and 47 in fluid communication with the inner chamber of the desorption vessel 40, wherein each of the vapor outlets is in fluid communication with a corresponding one of a plurality of condensers 61, 62, and 63 for condensing vapor generated by heating the slurry (Figure 2, Paragraphs [0056]-[0058]).
Pickler is silent to the condensers being eductors, i.e. each of the vapor outlets being in fluid communication with a corresponding one of a plurality of eductors for condensing vapors generated by heating the slurry.
	However, the use of eductors as condensers is well known in the art. For example, Murray teaches an eductor (ejector) that is used as a condenser (Column 1 Lines 1-40). Murray teaches that eductor (ejector) condensers function as a vacuum evacuating means, i.e. as a vacuum pump (Column 1 Lines 55-66). Murray further teaches that eductor (ejector) condensers are desirable for use as vacuum pumps due to their simplicity and sturdiness (Column 1 Lines 55-66).
	In Pickler, the desorption vessel 40 is configured to operate at a negative (reduced) pressure (Figure 2, Paragraph [0076]). In view of Murray’s teachings, a person having ordinary skill in the art would 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pickler in view of Murray by replacing the condensers 61, 62, and 63 with eductor condensers, in order to obtain a system wherein said eductor condensers advantageously function as condensers for condensing vapors from the desorption vessel 40 while simultaneously functioning as simple and sturdy vacuum pumps for maintaining the negative pressure in said desorption vessel.
Modified Pickler does not explicitly teach that each of the eductors fully condenses the vapors received through the corresponding one of the vapor outlets. However, Pickler is capable of functioning in such a manner. Specifically, eductor condensers are capable of fully condensing vapors received therein as evidenced by Popov et al. (US 2017/0056785) (Popov et al.: Paragraphs [0020] and [0035]). Furthermore, the system of Pickler is configured in a manner such that fully condensation of vapors would not interfere with normal operation thereof. If vapor is fully condensed in Pickler, the scrubber system 70 would still at least serve the purpose of treating non-condensable gases (Figure 2, paragraphs [0018], [0046], and [0067]-[0071]). In fact, the disclosure of Pickler teaches that the scrubber system is incorporated into the system thereof for the purpose of treating non-condensable gases (paragraph [0018]), and says nothing of the scrubber system condensing vapors. It is noted that non-condensable gases can be considered to be different than vapors. Therefore, failure to condense non-condensable gases does not constitute a failure to fully condense vapors (See claim interpretations above for further details).
Apparatus claims are not limited by intended use or manner of operating (see MPEP 2114). Because the device of modified Pickler is capable of operating in a manner such that each of the eductors fully condenses the vapors received through the corresponding one of the vapor outlets (see discussion above), modified Pickler satisfies the claim language regarding each of the eductors fully condensing the vapors.

Pickler teaches obtaining the condensed vapors from each of the condensers 61, 62, and 63 (replaced with eductors in modified Pickler) in separate, independent fractions hydrocarbon/oil fractions (paragraphs [0012], [0056]-[0058], [0076]-[0070]). Furthermore, Pickler teaches that recovered oils having a wide boiling range of hydrocarbons requires reprocessing of said oils, and that such reprocessing presents operation problems (paragraphs [0005]-[0007]). By these teachings, Pickler strongly suggests that it would be desirable to obtain the condensed vapor in separate fractions, and that it would be undesirable to combine said separate fractions of condensed vapor into a single stream. Therefore, a person having ordinary skill in the art would consider it undesirable to add to Pickler a flow path coupled to the outlets of each of the plurality of eductors, wherein the flow path combines the vapors from each of the eductors after the vapors are fully condensed. There is no teaching, suggestion, or motivation in the prior art of record which would lead one of ordinary skill in the art to add such a flow path to Pickler.
In view of the above, Claim 1 and its dependents, claims 2-6 and 23 are novel and non-obvious over the prior art of record.
Claim 15 is drawn to a system for treating a slurry comprising oil and solids.
The closest prior art of record is Pickler et al. (US 2005/0218037), hereafter referred to as Pickler, in view of Murray (US 2,701,681).
Pickler teaches a system for thermal treatment of multiphase residues (abstract), the system comprising:
	A desorption vessel (tubular reactor) 40 having an inner chamber (Figure 2, Abstract, paragraph [0046]).
	A heater (electrical resistance heater) disposed adjacent to the desorption vessel 40 and configured to heat a slurry (multiphase residue) comprising solids and oil disposed in the inner chamber of the desorption vessel 40 (Figure 1, Abstract, paragraphs, [0033], [0048], [0049], and [0052]).
	A plurality of vapor outlets 45, 46, and 47 in fluid communication with the inner chamber of the desorption vessel 40 (Figure 2, Paragraphs [0056]-[0058]).

	Pickler is silent to the condensers being eductors, i.e. to the system having a plurality of eductors configured to condense vapors from the plurality of vapor outlets, wherein each vapor outlet is coupled with one of the eductors.
	However, the use of eductors as condensers is well known in the art. For example, Murray teaches an eductor (ejector) that is used as a condenser (Column 1 Lines 1-40). Murray teaches that eductor (ejector) condensers function as a vacuum evacuating means, i.e. as a vacuum pump (Column 1 Lines 55-66). Murray further teaches that eductor (ejector) condensers are desirable for use as vacuum pumps due to their simplicity and sturdiness (Column 1 Lines 55-66).
	In Pickler, the desorption vessel 40 is configured to operate at a negative (reduced) pressure (Figure 2, Paragraph [0076]). In view of Murray’s teachings, a person having ordinary skill in the art would recognize that eductor (ejector) condensers could be advantageously used in place of the condensers 61, 62, and 63 to function as condensers for condensing vapors from the desorption vessel 40 while simultaneously functioning as simple and sturdy vacuum pumps for maintaining the negative pressure in said desorption vessel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pickler in view of Murray by replacing the condensers 61, 62, and 63 with eductor condensers, in order to obtain a system wherein said eductor condensers advantageously function as condensers for condensing vapors from the desorption vessel 40 while simultaneously functioning as simple and sturdy vacuum pumps for maintaining the negative pressure in said desorption vessel.
Modified Pickler does not explicitly teach that each of the eductors fully condenses the vapors received through the corresponding one of the vapor outlets. However, Pickler is capable of functioning in such a manner. Specifically, eductor condensers are capable of fully condensing vapors received therein as evidenced by Popov et al. (US 2017/0056785) (Popov et al.: Paragraphs [0020] and [0035]). Furthermore, the system of Pickler is configured in a manner such that fully condensation of vapors would not interfere with normal operation thereof. If vapor is fully condensed in Pickler, the scrubber system 70 
Apparatus claims are not limited by intended use or manner of operating (see MPEP 2114). Because the device of modified Pickler is capable of operating in a manner such that each of the eductors fully condenses the vapors received through the corresponding one of the vapor outlets (see discussion above), modified Pickler satisfies the claim language regarding each of the eductors fully condensing the vapors.
However, modified Pickler does not teach or suggest a flow path coupled to the outlets of each of the plurality of eductors, wherein the flow path combines the vapors from each of the eductors after the vapors are fully condensed.
Pickler teaches obtaining the condensed vapors from each of the condensers 61, 62, and 63 (replaced with eductors in modified Pickler) in separate, independent fractions hydrocarbon/oil fractions (paragraphs [0012], [0056]-[0058], [0076]-[0070]). Furthermore, Pickler teaches that recovered oils having a wide boiling range of hydrocarbons requires reprocessing of said oils, and that such reprocessing presents operation problems (paragraphs [0005]-[0007]). By these teachings, Pickler strongly suggests that it would be desirable to obtain the condensed vapor in separate fractions, and that it would be undesirable to combine said separate fractions of condensed vapor into a single stream. Therefore, a person having ordinary skill in the art would consider it undesirable to add to Pickler a flow path coupled to the outlets of each of the plurality of eductors, wherein the flow path combines the vapors from each of the eductors after the vapors are fully condensed. There is no teaching, suggestion, or motivation in the prior art of record which would lead one of ordinary skill in the art to add such a flow path to Pickler.
In view of the above, Claim 15 and its dependents, claims 15-20 and 24 are novel and non-obvious over the prior art of record.
Independent claim 8 is drawn to a method for treating a slurry comprising oils and solids. Claim 8 is allowable for similar reasons to claims 1 and 15.
The closest prior art of record is Pickler et al. (US 2005/0218037), hereafter referred to as Pickler, in view of Murray (US 2,701,681). See the discussions regarding claims 1 and 15 above for details.
The combination of Pickler in view of Murray fails to teach or suggest a step of discharging the first portion of the oil vapor and the second portion of the oil vapor through a flow path coupled to an outlet of each of the first eductor and the second eductor, wherein the flow path combines the first portion of the oil vapor and the second portion of the oil vapor after the first portion of the oil vapor and the second portion of the oil vapor are fully condensed, as is required by claim 8.
In view of the above, Claim 15 and its dependents, claims 11-14 are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772